Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A vehicle drive system provided with: an input member drivingly coupled to an internal combustion engine; a transmission that changes a speed of rotation transmitted from the input member and that then transmits the rotation to a transmission output member; a rotating electric machine drivingly coupled to the transmission output member; a first output member drivingly coupled to a rear wheel; a second output member drivingly coupled to a front wheel; a transfer that distributes the rotation transmitted from the transmission output member between the first output member and the second output member; and a case that houses the transmission, the rotating electric machine, and the transfer, wherein the transfer is located on an axial first side relative to the transmission, the axial first side being one side in an axial direction, accommodation chamber are located adjacent to each other in the axial direction, -2-Application No. 17/294,898 the case is provided with a side wall portion that is located on the axial first side relative to the rotating electrical machine, and the side wall portion separates the rotating-electric-machine accommodation chamber and the transfer accommodation chamber from each other in the axial direction.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Applicant has incorporated previously indicated allowable subject matter from claim 3 into claim 1, including the entirety of intervening claim 2. The prior art does not anticipate nor render obvious the particular combination of elements recited in the claim, nor their relationships thereof. In particular, the additional feature of a transfer accommodation chamber was not found in combination with the rest of the features of the claim. The closest prior art is the applied WO ‘587 but does not show the accommodation chamber and it does not appear that it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify WO ‘587 to include one. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Thursday, July 28, 2022